Citation Nr: 1107211	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a thoracolumbar 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel

	


INTRODUCTION

The Veteran served on active duty from March 1971 to February 
1975.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2007 and May 2009 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which, in 
pertinent part, denied entitlement to service connection for 
thoracolumbar disability and granted service connection for PTSD 
with an initial 70 percent evaluation effective May 27, 2008. 


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of serious but not total 
occupational and social impairment due to symptoms such as 
flashbacks, recurrent intrusive thoughts, nightmares, suicidal 
ideation, obsessive rituals, some memory loss, and neglect of 
personal appearance.

2.  A chronic thoracolumbar disability, diagnosed as a chronic 
strain and degenerative disc disease, was not present in service 
or for years thereafter, and is not etiologically related to 
active duty service. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2010).

2.  A chronic thoracolumbar disability was not incurred or 
aggravated as a result of active duty service.  38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for PTSD was granted in the May 2009 rating 
decision on appeal.  An initial 70 percent evaluation was 
assigned, effective May 27, 2008.  The Veteran contends that a 
100 percent rating is warranted as his PTSD is productive of 
total occupational and social impairment.  

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where, as here, the question for 
consideration is the propriety of the initial disability rating 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the propriety of "staged 
rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, 
VA also will consider the extent of social impairment, but shall 
not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Throughout the rating period on appeal, the Veteran's PTSD has 
been evaluated as 70 percent disabling under Diagnostic Code 
9411, in accordance with the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130.  Under the general rating 
formula, a 70 percent evaluation is warranted for PTSD if the 
Veteran exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); inability to establish and maintain effective 
relationships.  Id.

A maximum 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board finds that the Veteran's symptoms of PTSD most nearly 
approximate the criteria associated with the current initial 70 
percent rating.  While his disability picture includes some of 
the symptoms listed associated with the 100 percent rating, the 
severity of such symptoms does not most nearly approximate a 
total disability rating.  In fact, many of his symptoms, such as 
flashbacks, recurrent intrusive thoughts, nightmares, suicidal 
ideation, obsessive rituals, and some neglect of personal 
appearance, are contemplated by the currently assigned 70 percent 
rating.  

The record here does not reveal gross impairment of his thought 
processes or communication; in fact speech has been consistently 
normal during psychiatric testing.  The Veteran's thought 
processes have also been generally normal throughout the claims 
period, and there have been no deficiencies in communication.  He 
has complained of some memory and concentration problems and 
manifested below normal immediate memory and recent event recall, 
but psychological testing during the December 2009 VA examination 
demonstrated only mild memory impairment.  Remote memory has also 
been intact throughout the claims period, and he has not 
manifested memory loss that most nearly approximates 
disorientation to time or place or difficulty remembering the 
names of close relatives, his occupation, or his own name.  

The record also contains some evidence of delusions and 
hallucinations during the claims period.  However, the Veteran's 
health care providers have differed in their characterization of 
these symptoms.  The Veteran first complained of hallucinations 
during a March 2009 mental health consultation at the Clarksburg 
VA Medical Center (VAMC), but did not provide any specific 
description of the hallucinations.  The only objective evidence 
of delusions and hallucinations dates from the April 2009 VA 
examination, when the examiner characterized the Veteran's severe 
survival guilt and flashbacks as ongoing delusions and 
hallucinations.  However, subsequent examinations performed in 
October 2009 by a private psychologist and in December 2009 by a 
VA examiner were negative for findings of delusions and 
hallucinations.  The Board finds that while the Veteran has 
clearly experienced serious symptoms of guilt and re-experiencing 
and some hallucinations, the record does not establish the 
presence of persistent delusions or hallucinations or grossly 
inappropriate behavior.  

Additionally, while the Veteran has manifested some homicidal and 
suicidal ideation, he has not been found to represent a 
persistent danger to himself or others.  He has consistently 
reported experiencing homicidal ideation during the claims 
period, especially with respect to people at work, and a friend 
stated in a November 2009 letter to VA she believed the Veteran 
could become violent.  However, there is no evidence that he has 
actually become violent with anyone during the claims period, and 
he has consistently denied experiencing any specific intent or 
plan.  The December 2009 VA examiner also found that the Veteran 
had no homicidal thoughts.  Similarly, while the Veteran endorsed 
suicidal ideation at several times during the claims period, he 
has had no specific intent or plan and on several occasions 
denied any thoughts of suicide. 

The Global Assessment of Functioning (GAF) scores assigned during 
this period are also consistent with PTSD symptoms that are 
serious but do not result in total impairment.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 
(adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2010)), a GAF is 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  The Veteran's scores during the claims period have 
ranged from 39 (consistent with major impairment in several 
areas) to 48 (associated with serious symptoms and serious 
impairment).  Id.  Additionally, the Veteran's private 
psychologist and VA examiners have characterized his PTSD 
symptoms as ranging from severe to serious.  The private 
psychologist found that the Veteran manifested difficulty in 
multiple areas in August 2008 and October 2009, and this finding 
is consistent with a 70 percent rating for PTSD, which is 
assigned with impairment in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411; Bowling v. Principi, 15 Vet. App. 
1, 11-14 (2001).  The April 2009 VA examiner also identified 
deficiencies in work, school, and family role functioning, also 
consistent with the currently assigned 70 percent evaluation.  

Again, the Veteran is entitled to a 100 percent rating if his 
service-connected PTSD causes total occupational and social 
impairment, regardless of whether he has some, all, or none of 
the symptoms listed in the rating formula, and regardless of 
whether his symptoms are listed in the Rating Schedule.  See 
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also 
Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  While 
he has clearly manifested deficiencies in both these areas, the 
evidence does not establish the presence of total impairment.

The Veteran worked with the West Virginia Department of Highways 
until October 2009, when he voluntarily left due to anger-
management problems associated with PTSD.  A few weeks before he 
stopped working, his private psychologist identified difficulties 
in employment functioning due to problems with authority figures 
and coworkers.  The December 2009 VA examiner also found that the 
Veteran's PTSD was of sufficient severity to prevent employment 
in settings that required social interaction.  However, the VA 
examiner also explicitly found that the Veteran did not manifest 
total occupational and social impairment.  Instead, the Veteran's 
social and occupational problems were classified as serious.  
Moreover, although the Veteran has been socially isolative 
throughout the claims period and has reported a decreased 
interest in leisure activities, and while he stated during the 
December 2009 VA examination that he had no close friends, he has 
consistently reported having a good relationship with his 
children and mother.  The Board therefore can not find that the 
Veteran manifests total social and occupational impairment.  

The evidence therefore shows that the Veteran does not manifest 
total occupational and social impairment due to PTSD.  His GAF 
scores have also been indicative of serious symptoms, but do not 
establish total impairment.  The preponderance of the evidence is 
thus against a finding that the severity of his symptoms are 
contemplated by a 100 percent rating as his PTSD does not meet or 
approximate total occupational or social impairment.  38 C.F.R. 
§§ 4.7, 4.21.  As the preponderance of the evidence is against 
the claim, reasonable doubt does not arise, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's PTSD is manifested by 
symptoms such as flashbacks, recurrent intrusive thoughts, 
nightmares, suicidal ideation, obsessive rituals, some memory 
loss and neglect of personal appearance, and serious social and 
occupational impairment.  These manifestations are specifically 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted here.

Service Connection Claim

The Veteran contends that service connection is warranted for a 
thoracolumbar spine disability as it was incurred due to an 
injury during active duty service.  In a February 2007 statement 
accompanying his claim, the Veteran described an injury that 
occurred to his back in May 1973.  He contends that his current 
back problem stems from that in-service injury. 

Service treatment records document an injury to the Veteran's 
back in May 1973 that occurred when he pulled on arresting gear.  
He was advised to rest and was assigned to light duty for three 
days.  A possible strain was diagnosed.  Later that month, he was 
seen again with complaints of low back pain.  There was no 
apparent disc involvement and a lower back strain was diagnosed.  
The Veteran's spine was normal at the examination for separation 
in January 1975 and no complaints of a back condition were 
recorded.  

The record clearly shows a current diagnosis of a thoracolumbar 
condition.  Upon VA examination in August 2007, the Veteran was 
diagnosed with a thoracolumbar strain.  Treatment records from 
Clarksburg VAMC also establish the presence of spinal 
osteoarthritis and mild lumbar disc disease.  In addition, 
service records document an injury to the Veteran's back.  The 
Board finds that two of the three elements necessary for service 
connection-a current disability and an in-service injury-have 
been demonstrated.

With respect to the third element of service connection, a nexus 
between the current disability and in-service injury, the Veteran 
has not reported a continuity of symptomatology since service.  
Indeed, although he points out that he injured his back during 
service, he did not indicate further problems until several years 
after his separation from active duty.  Rather he claims that the 
injury in-service "set the stage" for his current low back 
problems.

Post-service treatment records are also negative for evidence of 
a back disability until September 1991, when the Veteran incurred 
a lumbar spine injury at work, more than 10 years after his 
separation from active service.  The absence of any clinical 
evidence for years after service weighs the evidence against a 
finding that the Veteran's disability was present in service or 
in the year immediately after service.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  While the Court held in Buchanan v. 
Nicholson, 453 F.3d 1331, 1337 (2006) that lay statements of 
continuing symptoms can not be rejected simply due to an absence 
of contemporaneous evidence, in this case, as already discussed, 
the Veteran has not expressed a history of continuity of symptoms 
since active service.

The medical evidence also weighs against the finding of a link 
between the Veteran's current thoracolumbar disability and his 
injury during service.  While the VAMC records include an April 
2008 finding that his progressively worsening chronic back pain 
has existed since military service, the Board notes that no basis 
for this conclusion was provided.  There is no evidence that the 
April 2008 medical finding was based on any review of the 
Veteran's medical records, or on anything other than the 
Veteran's own reported history.  It is therefore not very 
probative regarding the etiology of the Veteran's disability.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion).

The Board finds that the evidence weighing against the claim is 
much more probative.  A VA examiner who physically examined the 
Veteran and reviewed the claims file in August 2007 concluded 
that the thoracolumbar strain was not caused or aggravated by the 
in-service back injury in 1973.  The examiner provided a full 
rationale for the state opinion, and noted that there was no 
objective evidence of a back condition since 1973, rather the 
Veteran's medical records showed the recent onset of back 
problems.  This opinion was based on a thorough review of the 
evidence of record, including the service treatment records, and 
took into account the relevant facts of the case.  It is 
therefore entitled to substantial probative weight.  See Nieves- 
Rodriguez, supra.

The Veteran himself believes that his low back disability was 
caused by his active service.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, given the passage of time and the evidence showing 
an intercurrent post-service injury, the question of causation 
extends beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology in the present case.

In sum, the post-service medical evidence of record shows that 
the first evidence of the Veteran's claimed disability was more 
than 10 years after his separation from active duty service.  In 
addition, the Board finds that the weight of the evidence if 
against a nexus between the Veteran's claimed disability and his 
active duty service.  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

With respect to the Veteran's claim for an increased rating for 
PTSD, the appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) 
regarding the claim for service connection was furnished to the 
Veteran in an April 2007 letter.  The Veteran also received 
notice regarding the disability-rating and effective-date 
elements of the claim in the April 2007 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
proper VA examinations and medical opinions in response to his 
claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD 
is denied. 

Entitlement to service connection for a thoracolumbar disability 
is denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


